MEMORANDUM *
We need not reach the issue of whether Umpa is entitled to the presumption of a well-founded fear of future persecution in the Philippines based upon past persecution. Even if Umpa established the presumption of future persecution in the Philippines based on past persecution, the government rebutted that presumption by showing that country conditions in the Philippines have changed to the extent that Umpa’s fear is no longer well-founded.1
Umpa failed to satisfy the more stringent standard required to establish eligibility for withholding of deportation.2 Umpa also failed to demonstrate that it is more likely than not that he would be tortured if he returned to the Philippines.3
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000); 8 C.F.R. § 208.13(b)(1)(i), (ii) (2003).


. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir. 1995).


. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).